Exhibit 10.3

 

[Company Letterhead]

 

August 19, 2014

 

Ilan Daskal

c/o International Rectifier Corporation

101 N. Sepulveda Blvd.

El Segundo, CA 90245

 

Dear Ilan,

 

As you know, International Rectifier Corporation (the “Company”) plans on
entering into an Agreement and Plan of Merger with Infineon Technologies AG
(“Parent”) and a wholly-owned subsidiary of Parent (the “Merger Sub”) (as
amended, modified, and supplemented from time to time, the “Merger Agreement”)
for the purpose of effecting a merger of the Company and the Merger Sub, with
the Company as the surviving corporation in the merger (the “Merger”).

 

Consistent with the terms of the Merger Agreement and the related Company
Disclosure Schedule, you and the Company agree that, prior to the Effective
Time, you acknowledge and agree that your Severance Agreement dated as of
September 19, 2008, as amended (your “Existing Agreement”), will be amended to
reflect the changes set forth below.  Any capitalized terms not defined in this
letter shall have the meaning ascribed to them in your Existing Agreement.

 

You and the Company acknowledge and agree that your Existing Agreement will be
amended as follows:

 

1.              The amounts that would become payable to you upon a Qualifying
Termination pursuant to Sections 2(b), 2(c) and 2(d) of your Existing Agreement
will be determined in good faith (based on the amounts disclosed on Schedule
6.9(e) to the Merger Agreement) by and between the Company and Parent as of the
Closing Date (including the value of the benefits and pro-rata bonus to be
provided pursuant to Sections 2(c) and 2(d), which pro-rata bonus shall be fixed
assuming a termination of your employment as of the Closing Date) (the “Payment
Amount”) and such Payment Amount will be paid, subject to your execution and
nonrevocation of a Release Agreement in the manner contemplated by
Section 2(h) (unless your employment is terminated as a result of death), on the
earliest of (i) the six month anniversary of the Closing Date (the “Retention
Date”), (ii) within ten days after effectiveness of the Release Agreement if
your employment is terminated by the Company without Cause, by you for Good
Reason or due to Disability or (iii) the date of the termination of your
employment due to death.  If your employment with the Company terminates prior
to the Retention Date for any reason other than those set forth in clauses
(ii) and (iii) above, you will forfeit the Payment Amount.  To the extent that
you receive or forfeit the Payment Amount, you will not be eligible for any
additional payments or benefits with respect to Sections 2(b), 2(c) and 2(d) of
your Existing Agreement.

 

2.              Section 2(f) of your Existing Agreement will be amended to
clarify that the terms and protections of such section (subject to the
limitations in your Existing Agreement) will apply regardless of whether your
employment with the Company is terminated.

 

Except as explicitly set forth in this letter, all other terms and conditions of
your employment with the Company remain unchanged.  This letter will be governed
by, and construed in accordance with, the laws of the State of California.

 

--------------------------------------------------------------------------------


 

In the event the Merger Agreement is terminated without the Merger being
consummated, this letter shall become null and void and be of no further force
and effect.

 

Sincerely,

 

 

 

 

 

International Rectifier Corporation

 

 

 

By:

/s/ Tim Bixler

 

Name:

Tim Bixler

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

Accepted and Agreed:

 

 

 

/s/ Ilan Daskal

 

Ilan Daskal

 

 

--------------------------------------------------------------------------------